88 A.2d 191 (1952)
HANKERSON
v.
TILLMAN.
No. 1192.
Municipal Court of Appeals for the District of Columbia.
Argued April 14, 1952.
Decided May 1, 1952.
*192 Garfield C. Thompson, Washington, D. C., for appellant.
Arthur G. Tillman, pro se.
Before CAYTON, Chief Judge, and HOOD, and QUINN, Associate Judges.
PER CURIAM.
The proceedings below consisted of a claim on a promissory note, counterclaim for money due and various motions. This appeal is from the action of the trial court in overruling a motion to vacate an order overruling a motion for summary judgment, overruling a motion to dismiss, overruling a motion for production of documents, and ordering plaintiff to file an answer to the counterclaim by a specified date. Obviously these are all interlocutory matters. No final judgment or order has been entered. This court has jurisdiction to hear appeals from interlocutory orders only when such orders change or affect possession of property. Code 1940, Supp. VII, 11-772. The orders complained of are not appealable.
Appeal dismissed.